
	
		I
		111th CONGRESS
		2d Session
		H. R. 4661
		IN THE HOUSE OF REPRESENTATIVES
		
			February 23, 2010
			Mr. Hodes introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the dollar limitation on expensing certain depreciable assets and to extend the
		  deduction for an additional year.
	
	
		1.Temporary increase in dollar
			 limitation on expensing certain depreciable business assets
			(a)Dollar
			 LimitationParagraph (1) of section 179(b) of the Internal
			 Revenue Code of 1986 (relating to limitations) is amended by striking
			 $125,000 in the case of taxable years beginning after 2006 and before
			 2011 and inserting $250,000 in the case of taxable years
			 beginning in 2010 or 2011.
			(b)Reduction in
			 limitationParagraph (2) of section 179(b) of such Code is
			 amended by striking 2011 and inserting
			 2012.
			(c)ElectionParagraph
			 (2) of section 179(c) of such Code is amended by striking 2011
			 and inserting 2012.
			(d)Computer
			 softwareClause (ii) of section 179(d)(1)(A) of such Code is
			 amended by striking 2011 and inserting
			 2012.
			(e)Conforming
			 amendments
				(1)Repeal of
			 inflation adjustmentSection
			 179(b) of such Code is amended by striking paragraph (5).
				(2)Repeal of 2008
			 and 2009 adjustmentsSection 179(b) of such Code is amended by
			 striking paragraph (7).
				(f)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
